       Case: 3:20-cr-00077-jdp Document #: 31 Filed: 02/15/21 Page 1 of 3




                    IN THE UNITED STATES DISTRICT COURT
                   FOR THE WESTERN DISTRICT OF WISCONSIN



UNITED STATES OF AMERICA

             v.                                            Case No. 20-cr-77-jdp

ANTHONY R. KROHN,

                           Defendant.


                  GOVERNMENT’S SENTENCING MEMORANDUM


      The United States of America, by Scott C. Blader, United States Attorney for the

Western District of Wisconsin, by Corey C. Stephan, Assistant United States Attorney

for that district, hereby submits this sentencing memorandum.

      1. Nature and Circumstances of the Offense

      On June 1, 2020, the defendant was on extended supervision for OWI 6th Offense

after having been released from a 2-year prison sentence on July 30, 2019. (PSR, ¶ 47).

At about 2:00 a.m. he and some friends were heading to the capitol area, which was a

hot spot of the civil unrest that was engulfing downtown Madison. As they passed near

the Public Safety Building, the defendant shot himself in the leg with the loaded

handgun that he was carrying. (PSR, ¶ 10).

      2. The History and Characteristics of the Defendant

      The defendant is 37 years old and has a criminal history stretching back to 2001

when he was 17. (PSR, ¶ 33). His priors include violent, dangerous, and drug offenses.
        Case: 3:20-cr-00077-jdp Document #: 31 Filed: 02/15/21 Page 2 of 3




       He was convicted of battery in 2001, 2002, and 2004. (PSR, ¶¶ 33-36). In 2005 he

was convicted of carrying a concealed knife and when contacted threatened to shoot

someone. (PSR, ¶ 37). He was given probation and was referred for an AODA

assessment. He failed to report to treatment, did not pay his assessment fee, continued

to drink, had a positive test for cocaine use, and was ultimately sent to prison.

       In 2009 the defendant was convicted of substantial battery when he and fellow

gang members beat the victim unconscious (PSR, ¶ 42) and possession of 5-15 grams of

cocaine with the intent to distribute it. (PSR, ¶ 43). He was given another chance at

probation but was revoked and again sentenced to prison.

       In 2013 the defendant was convicted of OWI 5th Offense after leading police on a

high-speed chase. (PSR, ¶ 46). He was sentenced to prison but revoked after picking

up an OWI 6th. (PSR, ¶ 47). The defendant was on extended supervision for this last

OWI when he brought the gun to the capitol area.

       3. The Need for the Sentence Imposed

       The defendant has had numerous opportunities at community supervision but

has had little success at rehabilitation, treatment, or staying out of trouble. He has not

been deterred by jail or prison and continues to engage in conduct that endangers the

community.

       The defendant’s sentencing memorandum highlights recent efforts that he has

made to stay connected with family, engage in physical therapy for his gunshot injury,

and take prescribed medications. (Dkt. 30, pp. 8-9). He acknowledges that he has not

taken the hard, necessary steps to address his substance abuse and mental health needs.

                                             2
        Case: 3:20-cr-00077-jdp Document #: 31 Filed: 02/15/21 Page 3 of 3




But as the memorandum speculated about the leniency of the sentence received for the

substantial battery (Dkt. 30, pp. 4-5), one cannot help but think that he has said similar

things to judges in the past.

       There is one thing though that the parties agree on in this case. And that is the

fact that his actions in this case were incredibly dangerous. (See Dkt. 30, pp. 12-13).

While it was illegal for the defendant to possess a firearm at all, it was an incredible risk

for him – an intoxicated felon – to introduce a handgun into this volatile area. He

ultimately negligently discharged the gun in a place and during a time when law

enforcement was already stretched thin trying to preserve life and property.

       Because of the offense itself, his criminal history, and failures at rehabilitation, no

downward adjustment is warranted or deserved.

       4. Conclusion

       For these reasons, the government respectfully recommends that a guideline

sentence is appropriate in this case.

       Dated this 15th day of February 2021.

                                               Respectfully submitted,

                                               SCOTT C. BLADER
                                               United States Attorney

                                               By:       /s/
                                               COREY C. STEPHAN
                                               Assistant U. S. Attorney




                                              3
